CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Pre-Effective Amendment No. 2to Registration Statement No. 333-172869 on Form N-2 of our report datedJuly 17, 2012, relating to the financial statements and financial highlights of Eaton VanceFloating-Rate Income Trust, appearing in the Annual Report on Form N-CSR of Eaton VanceFloating-Rate Income Trust, for the year endedMay 31, 2012, and to the references to us under the headings “Financial Highlights” and“Independent Registered Public Accounting Firm” in the Prospectus datedJanuary15, 2013, and “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information datedJanuary15, 2013, which are incorporated by reference in and are part of such registration statement. /s/Deloitte & Touche LLP Boston, Massachusetts January 15, 2013
